451 F.2d 587
Alvin DINKINS, a/k/a Alvin Thomas, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Department of Health &Rehabilitation Services, Respondent-Appellee.
No. 71-2717 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 29, 1971.Rehearing Denied Dec. 23, 1971.

Joseph P. Baker, Orlando, Fla.  (Court Appointed), for petitioner-appellant.
Robert L. Shevin, Atty. Gen. of Fla., Tallahassee, Fla., P. A. Pacyna, Asst. Atty. Gen., Tampa, Fla., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Alvin Dinkins, also known as Alvin Thomas, was convicted by a jury in the Criminal Court of Record in Orange County, Florida, of the offense of robbery.  The conviction was affirmed, per curiam, 223 So.2d 577 (Fla.App.1969).


2
Dinkins then sought relief by way of habeas corpus.  The contention was that petitioner had been denied a fair trial, i. e., due process, because the state trial court admitted evidence, with proper precautionary instructions, of other robberies allegedly committed by the defendant near the same date as that of the alleged offense.


3
The United States District Court reviewed the transcript of the state court trial and held that the alleged evidentiary errors did not rise to constitutional proportions (unpublished opinion dated July 22, 1971).  We agree.

The judgment of the District Court is

4
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I